     Case 2:19-cv-02553-DOC-SP Document 50 Filed 03/08/21 Page 1 of 1 Page ID #:252



 1
                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11     MICHAEL R. SPENGLER,                ) Case No. CV 19-2553-DOC (SP)
                                           )
12                        Plaintiff,       )
                                           )
13                  v.                     )           JUDGMENT
                                           )
14     T.T.C.F. PHARMACY, et al.,          )
                                           )
15                     Defendants.         )
       _____________________________       )
16
17          Pursuant to the Order Accepting Findings and Recommendation of United
18 States Magistrate Judge,
19          IT IS HEREBY ADJUDGED that the Complaint and this action are
20 dismissed without leave to amend.
21
           0DUFK
22 Dated: ___________________
23
24                                       _______________________________
25                                       HONORABLE DAVID O. CARTER
                                         UNITED STATES DISTRICT JUDGE
26
27
28
